                      IN THE UNITED STATES DISTRICT COURT FOR THE
                              MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 KEITH LOCKRIDGE,                                   )
                                                    )
         Plaintiff,                                 )
                                                    )   NO. 3:18-cv-01364
 v.                                                 )
                                                    )   JUDGE RICHARDSON
 SUMNER COUNTY JAIL, et al.,                        )
                                                    )
         Defendants.                                )

                                  MEMORANDUM OPINION

       Plaintiff Keith Lockridge, an inmate at the Sumner County Jail in Gallatin, Tennessee, filed

this pro se civil rights action against the Sumner County Jail, VendEngine, and Securus Phone

Services. (Doc. No. 1.) He also filed an application to proceed in this Court without prepaying fees

and costs. (Doc. No. 2.)

I.     Application to Proceed as a Pauper

       The Court may authorize a prisoner to file a civil suit without prepaying the filing fee. 28

U.S.C. § 1915(a). Because it appears from Plaintiff’s in forma pauperis application (Doc. No. 2;

Doc. No. 1 at 9) that he lacks sufficient financial resources from which to pay the full filing fee in

advance, his application will be granted. Plaintiff will be assessed the $350.00 filing fee as directed

in the accompanying Order. 28 U.S.C. § 1915(b)(1).

II.    Initial Review

       Under the screening requirements of the Prison Litigation Reform Act (“PLRA”), the Court

must conduct an initial review and dismiss the complaint if it is frivolous or malicious, fails to

state a claim upon which relief may be granted, or seeks monetary relief against a defendant who

is immune from such relief. 28 U.S.C. §§ 1915A, 1915(e)(2)(B); 42 U.S.C. § 1997e(c)(1). The
Court must also construe a pro se complaint liberally, United States v. Smotherman, 838 F.3d 736,

739 (6th Cir. 2016) (citing Erickson v. Pardus, 551 U.S. 89, 94 (2007)), and accept the factual

allegations as true unless they are entirely without credibility. See Thomas v. Eby, 481 F.3d 434,

437 (6th Cir. 2007) (citing Denton v. Hernandez, 504 U.S. 25, 33 (1992)).

       A.      Factual Allegations

       Plaintiff alleges that the Sumner County Jail brought in a new commissary vendor called

VendEngine on April 26, 2018. (Doc. No. 1 at 7.) At that time, the price for toilet paper increased

from $0.60 to $1.00, with a $0.10 tax added. (Id.) Plaintiff alleges that inmates at the Jail order

commissary two days per week, and they must buy toilet paper to be allowed to buy anything else

through commissary. (Id. at 6.) Additionally, Plaintiff alleges that Securus operates the phone

services at the Jail, and he is taxed $0.10 for every dollar added to his phone account. (Id. at 7.)

       Plaintiff also alleges that Tennessee state tax is 9.25%, and so he should pay $0.0925 in

tax—rather than $0.10—on every dollar he spends at the Jail. (Id.) Plaintiff believes that the extra

money he is required to pay “is a kick-back going to the jail administration or some fund not related

to me or the inmates.” (Id.)

       There are two grievances and associated appeals attached to the complaint that are marked

as “relevant.” (Id. at 4–5.) There, Plaintiff complains about the same issues raised in the complaint.

(Id.) The first grievance response states, “THIS DOES NOT QUALIFY AS A GRIEVANCE,”

and the associated appeal response states, “this is not a grievance, all of this is approved pricing.”

(Id.) The second grievance response states, “1.00x1.0925= 1.10 rounded to the nearest penny,”

and the associated appeal response states, “no explanation, charges are there.” (Id.)




                                                  2
       B.      Standard of Review

       To determine whether a prisoner’s complaint “fails to state a claim on which relief may be

granted” under the PLRA, the Court applies the same standard as under Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Hill v. Lappin, 630 F.3d 468, 470–71 (6th Cir. 2010). The Court

therefore accepts “all well-pleaded allegations in the complaint as true, [and] ‘consider[s] the

factual allegations in [the] complaint to determine if they plausibly suggest an entitlement to

relief.’” Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S.

662, 681 (2009)). An assumption of truth does not, however, extend to allegations that consist of

legal conclusions or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal, 556

U.S. at 678 (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 557 (2007)). A pro se pleading

must be liberally construed and “held to less stringent standards than formal pleadings drafted by

lawyers.” Erickson, 551 U.S. at 94 (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       C.      Discussion

       “To prevail on a cause of action under § 1983, a plaintiff must prove ‘(1) the deprivation

of a right secured by the Constitution or laws of the United States (2) caused by a person acting

under the color of state law.’” Dominguez v. Corr. Med. Servs., 555 F.3d 543, 549 (6th Cir. 2009)

(quoting Sigley v. City of Parma Heights, 437 F.3d 527, 533 (6th Cir. 2006)).

               1.      Non-state Actors

       Plaintiff names VendEngine and Securus Phone Services as defendants. (Doc. No. 1 at 1–

2.) He alleges that VendEngine has been the Sumner County Jail’s commissary vendor since April

2018, and that Securus operates phone accounts at the Jail. (Id. at 7.) Thus, the Court infers that

VendEngine is a private entity that contracts with Sumner County to provide commissary services

at the Jail, and Securus performs the same function as to phone services.



                                                 3
        These two private entities, however, are not “state actors” for the purpose of stating a claim

under Section 1983. As to Defendant VendEngine, “a vendor selling products to prisoners in []

custody . . . [is] not acting under the color of state law.” Bomer v. Access Catalog Co., 75 F. App’x

382, 383 (6th Cir. 2003) (citing Flagg Bros. v. Brooks, 436 U.S. 149, 155–57 (1978) and Brock v.

McWherter, 94 F.3d 242, 244 (6th Cir. 1996)); see also Kyles v. Keefe Commissary Network, LLC,

No. 14-CV-11907, 2015 WL 1637466, at *6 (E.D. Mich. Apr. 13, 2015), report and

recommendation adopted (“[N]umerous federal courts have found that corporations involved in

[supplying products to a department of corrections or selling products directly to prisoners] did

not act under color of state law.”) (collecting cases). Similarly, as to Defendant Securus, “the

provision of telephone services to inmates in a county jail, and then charging for them pursuant to

its contract with the county, does not transform [a private entity] into a state actor for purposes of

§ 1983.” Pierce v. Kalamazoo Cty. Jail, No. 1:14-cv-684, 2014 WL 5599693, at *2 (W.D. Mich.

Nov. 3, 2014) (collecting cases). Accordingly, Plaintiff fails to state a claim against both

VendEngine and Securus Phone Services.

                2.      Sonja Troutt

        Plaintiff lists “Sonja Troutt/Sumner County Jail” as a defendant, and it is unclear whether

Plaintiff is attempting to sue Troutt and the Jail as a single entity or as separate defendants. (Doc.

No. 1 at 2.) For the purpose of conducting an initial review, the Court will consider them

separately. The Court notes, however, that Plaintiff brings this action against Troutt in both her

individual and official capacity. (Id.) Troutt is an agent of the Sumner County Jail, and “individuals

sued in their official capacities stand in the shoes of the entity they represent.” Alkire v. Irving, 330

F.3d 802, 810 (6th Cir. 2003) (citing Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Thus,




                                                   4
Plaintiff’s official-capacity claim against Troutt is essentially a claim against Sumner County.

Plaintiff’s claims against Sumner County will be addressed below.

       Plaintiff alleges that Defendant Troutt is the Sumner County Jail Administrator (Doc. No.

1 at 2), but he does not refer to Troutt in the body of the complaint. Even under the liberal

construction afforded to pro se plaintiffs, the Court “is not required to accept non-specific factual

allegations and inferences or unwarranted legal conclusions,” and a plaintiff “must allege that the

defendants were personally involved in the alleged deprivation of federal rights.” Frazier v.

Michigan, 41 F. App’x 762, 764 (6th Cir. 2002) (citations omitted) (affirming dismissal of a pro

se prisoner’s complaint for failure to state a claim where the plaintiff “failed to allege with any

degree of specificity which of the named defendants were personally involved in or responsible

for each of the alleged violations of his federal rights”). To the extent that Plaintiff seeks to hold

Troutt responsible for unsatisfactory grievance responses, a defendant is not subject to liability

under Section 1983 for merely denying administrative grievances. See Shehee v. Luttrell, 199 F.3d

295, 300 (6th Cir. 1999). Because Plaintiff does not allege that Troutt engaged in any specific

unconstitutional conduct, Troutt will be dismissed as a party.

               3.      Sumner County Jail

       Plaintiff also names Sumner County Jail as a defendant. The Jail itself is a building, “not a

‘person’ or legal entity subject to suit under 42 U.S.C. § 1983.” McIntosh v. Camp Brighton, No.

14-CV-11327, 2014 WL 1584173, at *2 (E.D. Mich. Apr. 21, 2014) (collecting cases establishing

that prison facilities are improper defendants under Section 1983). The Court may, however,

construe Plaintiff’s reference to the Sumner County Jail as an attempt to name Sumner County as

a defendant. For Plaintiff to state a Section 1983 claim against the County, he must allege that he

“suffered a constitutional violation” and that the County’s “policy or custom directly cause the



                                                  5
violation.” Hadrick v. City of Detroit, Mich., 876 F.3d 238, 243 (6th Cir. 2017) (citing Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 690-92 (1978)).

        Here, Plaintiff takes issue with three alleged policies at the Jail—a policy of overcharging

for toilet paper; a policy of overcharging tax or every purchase; and a policy of requiring inmates

to buy toilet paper in order to buy other commissary items. Plaintiff fails to state a claim based on

these first two policies because there is not a “federal constitutional right to be able to purchase

items from a commissary, at a certain price, and without tax.” Bright v. Thompson, No. 4:10CV-

P145-M, 2011 WL 2215011, at *4 (W.D. Ky. June 6, 2011) (collecting cases). Plaintiff provides

no factual allegations to support his bare suspicion that the jail administration misappropriates a

portion of the tax or fee charged for purchasing commissary items. Accordingly, Plaintiff’s claims

regarding excessive commissary pricing and fees will be dismissed.

        As to the third policy, implementing potential limitations on inmates’ ability to purchase

commissary items may implicate the Eighth Amendment if it results in conditions of confinement

that are not “humane.” Farmer v. Brennan, 511 U.S. 825, 832–33 (1994) (collecting cases). To

state a claim on this basis, an inmate must “demonstrate that he has been subjected to specific

deprivations that are so serious that they deny him ‘the minimal civilized measure of life’s

necessities.’” Richmond v. Settles, 450 F. App’x 448, 455 (6th Cir. 2011) (quoting Rhodes v.

Chapman, 452 U.S. 337, 347 (1981)). Here, Plaintiff does not allege that requiring inmates to buy

toilet paper in order to purchase other commissary items has led to such objectively inhumane

conditions of confinement. Indeed, Plaintiff does not allege that this policy has actually harmed

him at all. Plaintiff fails to state a claim regarding the third policy on this basis alone.

        Even assuming that the alleged commissary restriction impinges on Plaintiff’s

constitutional rights—an assumption that, for the reasons stated above, Plaintiff’s allegations do



                                                   6
not support—the restriction is still “valid if it is reasonably related to legitimate penological

interests.” Maye v. Klee, No. 18-1460, 2019 WL 613732, at *4 (6th Cir. Feb. 14, 2019) (quoting

O’Lone v. Estate of Shabazz, 482 U.S. 342, 349 (1987)). Here, Plaintiff alleges that Sumner County

Jail inmates can place commissary orders two times per week. Thus, inmates are required to buy

no more than two rolls of toilet paper in a given week. Conditioning inmates’ access to other

commissary items in this manner is reasonably related to Sumner County’s legitimate interest in

maintaining hygiene at the Jail. See Flagner v. Wilkingson, 241 F.3d 475, 482 (6th Cir. 2001)

(citing Pollock v. Marshall, 845 F.2d 656, 659–60 (6th Cir. 1988)) (recognizing that “prevention

of sanitation problems” is a legitimate penological concern). Plaintiff, therefore, fails to state a

claim against Sumner County.

III.   Conclusion

       Plaintiff may have sincere questions and concerns about the matters he has raised. But the

question for the Court is whether Plaintiff has stated a claim upon which relief can be granted. For

the reasons stated above, the Court concludes that he has not. 28 U.S.C. §§ 1915A, 1915(e)(2)(B);

42 U.S.C. § 1997e(c)(1). Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) will be

granted, this action will be dismissed, and the Court will certify that any appeal in this matter

would not be taken in good faith. 28 U.S.C. § 1915(a)(3). The Court, therefore, will not grant

Plaintiff leave to proceed in forma pauperis on any appeal.

       An appropriate Order will be entered.


                                                     ____________________________________
                                                     ELI RICHARDSON
                                                     UNITED STATES DISTRICT JUDGE




                                                 7
